PER CURIAM.
The undisputed testimony of the defendant is that he would not have entered into his plea agreement if it were not for the misadvice he received from his trial counsel. Accordingly, the motion for relief filed by the defendant, pursuant to Rule 3.850, Florida Rules of Criminal Procedure, should have been granted. The cause is remanded to the trial court for the purpose of having the trial court grant said motion. The foregoing renders the appeal by the State moot.
Reversed and remanded.